Title: Thomas Jefferson to the Seventy-Six Association, 22 May 1813
From: Jefferson, Thomas
To: Seventy-Six Association,Jervey, James,Bennett, Thomas,Elliott, Charles,Hayne, Robert Young


          Monticello May 22. 13.
          Th: Jefferson returns his thanks to the standing committee of the Seventy six association, for
			 the eloquent oration of mr Elliott delivered at Charleston on the 4th of March last, which they have been so kind as to send him. the subject is a great one, and the
			 composition worthy of the subject.
			 the zeal expressed on these anniversary occasions for our
			 republican institutions authorises a hope that they will be long maintained; a hope peculiarly gratifying to those who, having spent a life in supporting and cherishing them, sees them delivered
			 over
			 to successors who know their value, and feel a holy zeal for their perpetuation. he presents to the committee the assurance of his high consideration and respect.
        